Citation Nr: 1027572	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  07-13 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a dental condition.

2.  Entitlement to service connection for low back condition with 
lumbar stenosis and neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel




INTRODUCTION

The Veteran reported active service from January 1963 to January 
1966.

This matter comes to the Board of Veterans' Appeals (Board) from 
a September 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that additional development is required before 
the issues on appeal are ripe for adjudication upon the merits.  
38 C.F.R. § 19.9 (2009).  The Veteran essentially contends that 
he incurred a low back disorder due to service as a paratrooper.  
He also claims that he has experienced tooth loss due to in-
service exposure to Agent Orange.  

In the August 2007 VA examination report, the Veteran indicated 
that the Social Security Administration (SSA) has granted him 
disability benefits due to back pain.  The Veteran's claims file, 
however, currently does not contain any SSA administrative 
decision(s) or the underlying medical records SSA used in making 
its decision(s).  Moreover, it does not appear that the RO 
contacted the SSA in order to incorporate its records into the 
claims file.  The Board notes that the VA has a duty to obtain 
SSA records when it has actual notice of such an application.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002); 
Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 
Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 
363, 370-72 (1992).  Although the Veteran indicated that SSA 
granted disability benefits due to his back disorder, there is no 
way for the Board to know whether the SSA records contain 
documents related to his tooth disorder and that obtaining these 
records would aid the Veteran in substantiating his claims for 
service connection.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002 & 
Supp. 2009).  Accordingly, the AMC/RO must contact the SSA and 
obtain and associate with the claims file copies of the Veteran's 
records regarding SSA benefits, including any medical records in 
its possession.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request the Veteran to 
identify the names, addresses, and 
approximate dates for all VA and non-VA 
health care providers who provided treatment 
his back and tooth disorders since March 
2008.  The AMC/RO must include the correct 
authorization and release forms to allow for 
the procurement of such records and should 
obtain all records identified.

2.  The AMC/RO must contact SSA and obtain 
and associate with the claims file copies of 
the Veteran's records regarding SSA benefits, 
including any SSA administrative decision(s) 
(favorable or unfavorable) and the underlying 
medical records SSA relied upon in making its 
decision(s).

3.  After completion of the foregoing and any 
necessary development, the AMC/RO should re-
adjudicate the claims.  If the benefits 
sought remain denied, the Veteran and his 
representative must be furnished an SSOC and 
be given an opportunity to submit written or 
other argument in response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


